Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 4/13/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-19.

Specification
The specification filed 5/27/2020 and the subsequent changes submitted 4/13/2022 have been accepted by the examiner.

Drawings
The drawings submitted on 5/27/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 has been considered by the examiner.

Election/Restrictions
Election was made with traverse in the reply filed on 4/13/2022, however the applicant did provide authorization to cancel withdrawn claims for notice of allowance.  Applicant has elected Group II, corresponding to claims 12-19.
The applicant traversed by arguing that the claimed subject matter, which the examiner defined as groups I and II, “encompass a single inventive concept and does not lack the unity of invention”. Further the applicant asserts that the examination of both groups would involve a search that would be significantly overlapping.
The examiner response: the search in this art requires keyword searches that are highly specific. Thus the overlap of the searches for each group would not be substantial enough to consider it a non-serious burden. Also, according to the application data sheet filed 5/27/2020, this application is not a national stage filing under section 371, thus “unity of invention” is not the standard used in domestic non-provisional restriction practice.
The examiner deems the restriction requirement finalized with the election of invention Group II, which corresponds to claims 12-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US # 20210074711).

Regarding Claim 12, Suzuki teaches a semiconductor memory device (see Figs. 4-5 and corresponding text) comprising: 
a stack structure (see Fig. 5) including conductive patterns (WL, SGS, SGD) and insulating patterns ([0067-68]), which are alternately stacked; 
first and second slit structures (SLT, left and right) spaced apart from each other with the stack structure interposed between the first and second slit structures; 
a first gate isolation layer (SHE, far left; hereafter referred to as SHE1) penetrating a portion of the stack structure, the first gate isolation layer being disposed between the first slit structure and the second slit structure; 
a second gate isolation layer (SHE, central; hereafter referred to as SHE2) penetrating a portion of the stack structure, the second gate isolation layer being disposed between the first slit structure and the second slit structure; and 
first channel structures (MP; [0063]) penetrating the stack structure, the first channel structures being disposed between the first gate isolation layer and the second gate isolation layer (several MPs are between, as shown in Fig. 4),
wherein the insulating patterns include a second insulating pattern (see the space between 23 and 24) in contact with lowermost portions of the first and second gate isolation layers and first insulating patterns (see space between 21 and 22) spaced apart from the first and second gate isolation layers, 
wherein the second insulating pattern has a thickness thicker than those of the first insulating patterns (the thickness difference is suggested by the drawing).

Regarding Claim 13, Suzuki teaches the semiconductor memory device of claim 12, wherein the lowermost portions of the first and second gate isolation layers are at a level higher than that of lower surfaces of the first and second slit structures (shown).


Regarding Claim 14, Suzuki teaches the semiconductor memory device of claim 12, wherein the conductive patterns include word lines and select lines (shown), wherein the first slit structure and the second slit structure penetrate the word lines and the select lines, and the first gate isolation layer and the second gate isolation layer penetrate the select lines (shown).

Regarding Claim 15, Suzuki teaches the semiconductor memory device of claim 12, further comprising: second channel structures disposed between the first slit structure and the first gate isolation layer (see MPs in Figs. 4-5 between the leftmost SLT and the leftmost SHE); and third channel structures disposed between the second slit structure and the second gate isolation layer (MPs are shown there as well, between the rightmost SLT and the central SHE).

Regarding Claim 16, Suzuki teaches the semiconductor memory device of claim 14, wherein the select lines include a first select line (left of SHE1), a second select line (between SHE1 and SHE2), and a third select line (right of SHE2), wherein the first and second select lines are electrically isolated from each other by the first gate isolation layer, and the second and third select lines are electrically isolated from each other by the second gate isolation layer (shown).

Regarding Claim 17, Suzuki teaches the semiconductor memory device of claim 16, wherein the first to third select lines are located at the same level (shown at one level).

Regarding Claim 19, Suzuki teaches the semiconductor memory device of claim 12, wherein the insulating patterns further include a third insulating pattern (above and adjacent to the second insulating pattern) penetrated by the first and second gate isolation layers, wherein the second insulating pattern has a thickness thicker than that of the third insulating pattern (suggested by Fig. 5).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US # 20210074711) in view of Park (US # 20200105786).

Regarding Claim 18, although Suzuki discloses much of the claimed invention, it does not explicitly teach the semiconductor memory device of claim 12, wherein the insulating patterns further include a third insulating pattern penetrated by the first and second gate isolation layers, wherein the third insulating pattern has a thickness equal to that of the second insulating pattern.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Park teaches a similar semiconductor memory device wherein the third insulating pattern (dielectric layer ILD) has a thickness equal to that of another insulating pattern ([0039] teaches that the select layers ILD can have varying thicknesses).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the ILD thickness, taught in Suzuki, as suggested by Park. Specifically, the modification suggested by Park would be to employ a semiconductor memory device of claim 12, wherein the insulating patterns further include a third insulating pattern penetrated by the first and second gate isolation layers, wherein the third insulating pattern has a thickness equal to that of the second insulating pattern. The rationale for this modification is that ILD thickness is selected to provide ideal device characteristics ([0039]). This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of engineered ILD thickness are well known in the art (see MPEP 2144.01).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A JOHNSON/
Examiner, Art Unit 2899